--------------------------------------------------------------------------------

EXHIBIT 10.16.4




AGREEMENT AND AMENDMENT NO. 4 TO CREDIT AGREEMENT
 
 
THIS AGREEMENT AND AMENDMENT NO. 4 TO CREDIT AGREEMENT (this “Amendment”) is
made as of March 16, 2010, by and between MEXICAN RESTAURANTS, INC., a Texas
corporation (the “Borrower”), and WELLS FARGO BANK, N.A., a national banking
association (the “Lender”).
 
WHEREAS, the Borrower and the Lender are parties to a certain Credit Agreement,
dated as of June 29, 2007, as amended (the “Credit Agreement”); terms used
herein and not otherwise defined are used herein as defined in the Credit
Agreement; and
 
WHEREAS, the Borrower has requested that the Lender amend Section 1.1 of and
Schedule 1.1 to the Credit Agreement;
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:
 
1.           Amendments to Credit Agreement.
 
1.1           The defined term “Commitment” set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated to read in it entirety as
follows:
 
“Commitment.  The maximum dollar amount of credit which the Lender has agreed to
loan to the Borrower as Loans or make available to the Borrower pursuant to
Letters of Credit upon the terms and subject to the conditions of this
Agreement, initially $10,000,000; provided that the Lender’s Commitment shall be
reduced to $6,000,000 effective July 4, 2010; and as the Lender’s Commitment may
be further modified pursuant hereto and in effect from time to time.”
 
1.2  Schedule 1.1 (Adjustments to EBITDA) to the Credit Agreement is hereby
amended to add the following item at the end thereof:
 
“6.  Severance expenses related to general and administrative personnel changes
not to exceed $250,000 in any Measurement Period.”
 
2.           Conditions to Effectiveness.  The amendments to the Credit
Agreement contemplated hereby shall become effective as of the date first
written above, provided that (i) the Lender shall have received from the
Borrower a counterpart of this Amendment duly executed by the Borrower and (ii)
the Borrower shall have paid the attorneys’ fees of the Lender incurred in
connection with this Amendment.
 
 
 

--------------------------------------------------------------------------------

 
3.           Representations.
 
The Borrower represents and warrants to the Lender, as follows:
 
(a)           upon giving effect to this Amendment, no Default has occurred and
is continuing as of the date hereof;
 
(b)           the representations and warranties contained in Section V of the
Credit Agreement are true and correct in all material respects on and as of the
date hereof (except to the extent that such representations and warranties
expressly relate to an earlier date); and
 
(c)           the resolutions referred to in Section 4.1 of the Credit Agreement
remain in full force and effect on and as of the date hereof.
 
4.           General.  The foregoing amendments to the Credit Agreement are
limited as provided herein and do not extend to any other provisions of the
Credit Agreement not specified herein or to any other matter.  The Credit
Agreement is ratified and confirmed and shall continue in full force and effect
as amended hereby.  This Amendment may be executed in any number of counterparts
with the same effect as if the signatures hereto and thereto were upon the same
instrument.
 
[Signature page follows.]
 

 
 
2

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, THIS AGREEMENT AND AMENDMENT NO. 4 TO CREDIT AGREEMENT has
been executed as a sealed instrument as of the date first written above.
 
MEXICAN RESTAURANTS, INC.




By:   /s/ Andrew J. Dennard
        Name:     Andrew J. Dennard
        Title:       Chief Financial Officer
 
WELLS FARGO BANK, N.A
 
By:   /s/  Todd Alcantara
Name:      Todd Alcantara
Title:        Vice President

 

3
